Order filed, April 17, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00456-CR
                                    ____________

                      ROMAN RAMIREZ-MEMIJE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1256139


                                        ORDER

       The reporter’s record in this case was due July 18, 2011, 2012. See Tex. R. App.
P. 35.1. On March 13, 2012, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Edna Thornton, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.         No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Edna Thornton does not
timely file the record as ordered, we will issue an order directing the trial court to conduct
a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM